EXHIBIT 10.3a

 

AMENDMENT

TO THE LEASE CONTRACT OF A FUTURE BUILDING

 

between

 

CONSORZIO ZONA INDUSTRIALE E PORTO FLUVIALE DI PADOVA, (hereinafter the
“Landlord”), represented by the president and legal representative pro tempore,
Luca Deiana, Esq., with corporate office in Padua, Galleria Spagna no. 35, Tax
Code: 80007410287, pursuant to the powers evidenced under Annex “I”,

 

- on one side –

 

and

 

ANIKA THERAPEUTICS S.r.l., (hereinafter even only the “Tenant”) represented by
the president and the legal representative pro tempore, Charles H. Sherwood,
Ph.D., with corporate office in Via Ponte della Fabbrica 3/B, 35031 Abano Terme,
Italy, Tax Code: 01510440744, pursuant to the powers hereto attached as Annex
“II”,

 

- on the other side –

 

Whereas:

 

A.On October 9, 2015, the Landlord and the Tenant entered into (i) a lease
contract of a future building with non-residential purposes (the “Contract”) and
(ii) a sale contract of future goods (the “Sale Agreement”).

B.During the course of the Construction Works of the Building, the Tenant
required the Landlord to make the changes to the Executive Project as listed and
described in Annex “III” attached hereto (the “Changes”). C.The Landlord
accepted the Changes.

D.As a consequence of the Changes the Parties agree that the Contract as well as
the Sale Agreement have to be amended pursuant to the terms and conditions
provided herein.

 

In light of the above,

 

it is agreed as follows.

 

 

Article 1 - Recitals, Annexes and Definitions

 

The recitals and the annexes to this amendment agreement (the “Amendment
Agreement”) are an integral and substantial part of this Amendment Agreement.

 

Annexes to the Amendment Agreement are the followings:

 

- Annex “I”: Powers of the Landlord

 

- Annex “II”: Powers of the Tenant

 



 

 

 

- Annex “III”: List of Changes

 

All the terms defined in the Contract are used herein with the same meaning,
except as specifically modified by this Amendment Agreement.

 

 

Article 2 - Undertaking to execute the Changes

 

2.1The Landlord undertakes to execute, on a workmanlike basis, the Construction
Works of the Building on the basis of the Executive Project as amended by,
and/or pursuant to, the Changes. Tenant has duly approved the Changes and
signifies its approval by executing this Amendment Agreement.

 

 

Article 3 - Postponement of the Construction Works Term

 

3.1The Landlord undertakes to complete the physical construction of the Building
by the effective date of this Amendment Agreement (the “Physical Construction
Completion Date”). From the Physical Construction Completion Date, the Landlord
agrees and guarantees that the Tenant shall have free and unencumbered access to
the Building to execute the Fit-Out Works.

3.2The Landlord confirms that by and no later than the Physical Construction
Completion Date, as described under Section 3.1 above, the ownership of the
Goods (as defined in the Sale Agreement) shall be transferred by the Landlord to
the Tenant, which will receive them.

3.3The Construction Works Term shall be postponed to February 25, 2017 provided
that the provisions of article 7 of the Contract shall remain in full force and
effect among the Parties. As a result, the language in art. 5.1 of the Contract
shall be deleted in its entirety and replaced with the following: “The Landlord
undertakes to complete all necessary activities required by the Lease Agreement
or the Amendment Agreement (including the Construction Works of the Building on
the basis of the Executive Project as amended by, and/or pursuant to, the
Changes) to be completed during the Construction Works Term (as defined below)
by February 25, 2017 (the “Construction Works Term”), except (i) as provided for
under art. 7.3 of the Contract or art. 8 of the Contract, as amended in this
Amendment Agreement; (ii) any additional postponement agreed in writing by the
Parties; or (iii) delays due to force majeure.” The Parties agree that the
explicit purpose of this Amendment Agreement is to agree and ascertain that the
Delivery Date, as defined in the Contract, occurs no later than February 28,
2017.

3.4Should the Landlord be in breach of the obligation under clause 3.3 above,
the penalty under Article 8 of the Contract, without giving effect to the grace
period described therein (it being understood that any grace period is deleted
by this Amendment Agreement), shall apply, meaning that any delay by Landlord of
any of the activities required to be completed by the Construction Works Term
(i.e. February 25, 2017) shall result in the immediate imposition of the
penalties to Landlord described therein. Notwithstanding the foregoing, Tenant
agrees that the penalty described herein and in the Contract shall not be
applied to Landlord’s failure to complete the “collaudo tecnico amministrativo”
portion of the Testing Procedure described in the Contract within the
Construction Works Term (as required) provided that any prospective failure by
Landlord in this regard does not alter the exterior aspect of the Building and
does not prevent the entire, easy and complete use of the Building in the manner
provided by the Contract and this Amendment Agreement.

 



 

 



Article 4 – Additional costs

 

4.1The Changes are to be deemed as Discretional Variations pursuant to the
Contract and, therefore, the directly consequential costs (the “Additional
Costs”) shall be borne by the Tenant. 4.2The Parties agree that the overall
Additional Costs are equal to Euro 318.446,16 plus VAT. 4.3The Additional Cost
shall be paid in a lump sum by the Tenant to the Landlord on the basis of a
special invoice to be issued by Landlord to Tenant within five (5) days of the
Delivery Date.   



 

Article 5 - Parties Domicile

 

5.1For any notice related to the Contract, the Sale Agreement and this Amendment
Agreement, the Tenant changes its domicile as follow:

 

·ANIKA THERAPEUTICS s.r.l.,

For times prior to March 1, 2017:

Via Ponte della Fabbrica 3/B

35031 Abano Terme, Italy

After March 1, 2017:

Corso Stati Uniti 4

35127 Padova, Italy

Sylvia Cheung

scheung@anikatherapeutics.com;

Dana Alexander

DAlexander@AnikaTherapeutics.com

With copy to Arturo Meglio

arturo.meglio@klgates.com

 

 



 

 

Article 6 – Venue

 

For any dispute that may arise between the Parties in connection with the
existence, content and interpretation of this Amendment Agreement, the Court of
Padua shall be exclusively competent.

 

 

Article 7 - Miscellaneous

 

7.1Any provision of the Contract and any provision of the Sale Agreement not
expressly amended by this Amendment Agreement shall remain in full force and
effect among the Parties, provided that the Contract and the Sale Agreement
shall be construed in accordance with this Amendment Agreement.

7.2This Amendment Agreement is executed in a bilingual version, in Italian and
in English, it being understood between the Parties that for the interpretation
purposes of this Amendment Agreement or of any other deed deriving from the
same, the Italian version shall prevail.

 

 



2 Febbraio 2017           CONSORZIO ZONA INDUSTRIALE E   ANIKA THERAPEUTICS
s.r.l. PORTO FLUVIALE DI PADOVA           /s/ Luca Deiana   /s/ Charles H.
Sherwood

 

 









 

 

 



 

 

 

Annex “I”:       Powers of the Landlord

 

 

 

 

 

 

 

 

 



 

 

 

Annex “II”:       Powers of the Tenant

 

 

 

 

 

 

 

 

 

 

 

 

Annex “III”:       List of Changes

 

 

 

 

 

 

 

 

 



 



